816 F.2d 680
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alfonzo JONES, Plaintiff-Appellant,v.MICHIGAN DEP'T OF SOCIAL SERVICES, Defendant-Appellee.
No. 86-1758.
United States Court of Appeals, Sixth Circuit.
April 20, 1987.

Before MARTIN, JONES and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and records, this panel unanimously agrees that oral argument is not necessary.


2
On October 21, 1985, plaintiff filed a civil rights action against the Michigan Department of Social Services in district court for the Eastern District of Michigan.  In the addendum accompanying plaintiff's amended complaint, plaintiff alleged that the defendant had unconstitutionally discriminated against him in refusing to afford him a redetermination hearing prior to the apparent re-evaluation of his welfare benefits. based upon the deficient nature of plaintiff's pleadings and his failure to respond to defendant's request for admissions, the district court dismissed plaintiff's action as frivolous under 28 U.S.C. Sec.1915(d).


3
For the reasons set forth in the district court's memorandum opinion of August 14, 1986, we affirm the August 14, 1986 order dismissing plaintiff's action as frivolous.  Rule 9(b), Rules of the Sixth Circuit.